Campbell, J.
Hart sued Blake in trespass for taking and detaining a scow. Defendant pleaded the general issue. Plaintiff obtained judgment, from which defendant appealed to the circuit, where judgment was again recovered against him, which is brought here on error.
The objection that plaintiff had improperly sued by a long summons, if there was any thing in it, was waived by joining issue. ••
The declaration averring expressly the detention of the scow for a considerable period, the damages for such detention were plainly within it, and the value of its use was the obvious measure of such damages.
The grounds of error are frivolous, and would justify an extra allowance if the cause involved greater interests.
The judgment must be affirmed, with costs.
Graves, Oh. J., and Cooley, J., concurred.
Christiancy, J., did not sit in this case.